Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 15 and 29-30 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“receiving signaling for a bandwidth part (BWP) switch, from a first BWP to a second BWP, to process traffic for transmission to or from the UE; and applying the BWP switch within a same slot transmission time interval (TTI) in which the signaling is received to process the traffic, wherein applying the BWP switch comprises at least one of: updating a BWP filtering or fast Fourier transform (FFT) adjustment at a baseband level, wherein the updating is performed at a mini-slot level such that the BWP switch takes place before an end of the same slot TTI”.



Bhamri et al. US 20200382157 A1 in para.[0049] and FIG. 5, teaches BWP hopping time (or BWP switching time) between two subsequent TTIs. Such a hopping time is not present in LTE systems. However, a hopping time is required for the recalibration of the communication device (e.g., the hardware such as filters and oscillators) to another BWP. However, the prior art fails to teach the claim limitation cited above.

Wang et al. US 20200358587 A1 in para. [0120] teaches demodulating and decoding sections 1123-1 through 1123-n, demodulating units 1104-1 through 1104-n perform demodulation processing on a post-FFT signal respectively, and decoding units 1103-1 through 1103-n perform decoding processing on a post-demodulation signal respectively. By this means, received data is obtained. Received control information (for example, DCI for BWP switching) within the received data is input to the adaptive control unit 1124. However, the prior art fails to teach the claim limitation cited above.

Davydov et al. US 20190081679 A1 in para. [0092] teaches modulation/demodulation circuitry of the baseband circuitry 804 may include Fast-Fourier Transform (FFT), precoding, or constellation mapping/demapping functionality. In some embodiments, encoding/decoding circuitry of the baseband circuitry 804 may include convolution. However, the prior art fails to teach the claim limitation cited above.

Futaki US 20190182000 A1 in para. [0188] teaches baseband processor 2003 performs digital baseband signal processing (i.e., data-plane processing) and control-plane processing for radio communication. The digital baseband signal processing includes (a) data compression/decompression, (b) data segmentation/concatenation, (c) composition/decomposition of a transmission format (i.e., transmission frame), (d) channel coding/decoding, (e) modulation (i.e., symbol mapping)/demodulation, and (f) generation of OFDM symbol data (i.e., baseband OFDM signal) by Inverse Fast Fourier Transform (IFFT). However, the prior art fails to teach the claim limitation cited above.

Takeda et al. US 20200374844 A1 in para. [0074] teaches BWPs before and after the switch (here, BWP #1 and BWP #2) are the same, the slot format that was reported in the SFI prior to the switch may be used as the slot format after the BWP is switched, on an as-is basis. The same numerology means that given parameters (for example, subcarrier spacing and/or the number of symbols included in 


Therefore, claims 1-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468